DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Scott J. Pederson on 03/03/2022.

4.	Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently Amended) A vapor manager, comprising: 
 	a heated pressure roller to receive partially dried inkjet media; 
a media guide to receive the partially dried inkjet media from the heated pressure roller; and 
 a barrier positioned between the heated pressure roller and the media guide at an acute angle with respect to the media guide .
--

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, a vapor manager, comprising: 
 	a heated pressure roller to receive partially dried inkjet media; 
a media guide to receive the partially dried inkjet media from the heated pressure roller; and 
 a barrier positioned between the heated pressure roller and the media guide at an acute angle with respect to the media guide to direct air from the media guide away from the heated pressure roller.

6.	The Applicant also disclosed substantially the same invention in independent claims 6 and 12.

7.	U.S. Patent application publication number 2014/0161481 to Udagawa disclosed a similar invention in Fig. 2. Unlike in the instant application, Udagawa is silent about “a barrier positioned between the heated pressure roller and the media guide at an acute angle with respect to the media guide to direct air from the media guide away from the heated pressure roller”.
8. 	Udagawa is also silent about similar limitations in independent claims 6 and 12.

9.	U.S. Patent number 4,959,693 to Mitsuya et al. also disclosed a similar invention in Figs. 1 and 3. Unlike in the instant application, Mitsuya et al. are also silent about “a barrier positioned between the heated pressure roller and the media guide at an acute angle with respect to the media guide to direct air from the media guide away from the heated pressure roller”.
10. 	Mitsuya et al. are also silent about similar limitations in independent claims 6 and 12.

11.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853